Citation Nr: 1420299	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a syringomyelia associated with a spinal cord tumor.

2.  Entitlement to service connection for a syringomyelia associated with a spinal cord tumor.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran submitted a notice of a disagreement in April 2010, a statement of the case was issued in January 2011, and a VA Form 9 was received in January 2011.

The Board notes that the January 2011 Statement of the Case (SOC) identifies the October 2010 rating decision, in which the RO confirmed and continued its May 2009 denial of service connection for a syringomyelia, as the rating action on appeal.  However, when new and material evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2007); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Veteran submitted evidence eleven months after the May 2009 rating decision.  As such, finality has not attached and this appeal stems from the May 2009 rating decision.

In March 2012, the Board remanded this claim to schedule the Veteran for a Board hearing.  The requested hearing was conducted in June 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2011 physician's statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Entitlement to service connection for a syringomyelia associated with a spinal tumor was denied by the RO in a November 2004 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's syringomyelia associated with a spinal tumor received since the November 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, the Veteran's syringomyelia associated with a spinal tumor is causally or etiologically due to service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied entitlement to service connection for a syringomyelia associated with a spinal tumor is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2013). 

2.  The evidence received since the November 2004 rating decision is new and material, and the Veteran's claim for service connection for a syringomyelia associated with a spinal tumor is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for a syringomyelia associated with a spinal tumor is established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Syringomyelia Associated with a Spinal Cord Tumor

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a syringomyelia associated with a spinal cord tumor.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that a claim for service connection for a syringomyelia was last denied in a rating decision of November 2004.  The Veteran did not complete a timely appeal and subsequently the November 2004 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the November 2004 rating decision denied the claim on the basis that there was no evidence that the Veteran's syringomyelia had any causal relationship to his time in service, the Board finds that new and material evidence would consist of evidence that the Veteran's syringomyelia was causally or etiologically related to service.

The evidence received since the November 2004 rating decision consists of numerous records and documents.  Among other things, the Veteran submitted two medical opinions indicating that there is a causal relationship between the Veteran's syringomyelia and a motor vehicle accident that occurred during service.  See March 2009 opinion from Dr. N., and April 2010 opinion from Dr. L.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran's syringomyelia is a result of an accident that occurred during service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

III.  Entitlement to Service Connection for a Syringomyelia Associated with a Spinal Cord Tumor

The Veteran's claim has been reopened.  He seeks entitlement to service connection for a syringomyelia associated with a spinal cord tumor.  He asserts that a motor vehicle accident during service in 1973 caused his syringomyelia.  He states that he experienced symptoms during service that continued post-service and were ultimately diagnosed as a syringomyelia.

A.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B.  Facts

The Veteran asserts he was involved in a motor vehicle accident during service in 1973, which caused his later diagnosed syringomyelia.  He testified that he began to have some neck pain and problems with his right hand and thumb after the motor vehicle accident.  See June 2012 Hearing Transcript, page 4.  He stated that he then experienced a loss of dexterity in his hands, as well as difficulty gripping certain things with his hands, while still in service.  Id. at page 5.  In 1984, the Veteran was involved in an additional motor vehicle accident, after which he began to experience more severe symptoms, and he was diagnosed with a syringomyelia and tumor in 1989.  Id. at page 6.

Service records were reviewed.  The Veteran's enlistment examination from November 1970 did not note any pertinent abnormalities.  In October 1973, it was noted that the Veteran was in an auto accident and complained of low back pain, neck pain and left shoulder pain.  He had slight discomfort in the post cervical area and left subscapular area.  In December 1973, it was noted that the Veteran dropped a cinder block on his left foot.  The Veteran asserts that this injury occurred because he was experiencing pain and numbness in his hands.  See January 2011 statement.  In September 1974, the Veteran was noted to have been involved in an additional auto accident, in which he suffered facial injuries.  The Veteran's separation examination from January 1975 did not note any pertinent abnormalities.  

Post-service, the Veteran was involved in another motor vehicle accident in 1984.  A week after the accident, the Veteran sought treatment for complaints of neck, back and left shoulder pain.  See June 1974 private treatment record.  In July 1985, a cervical myelogram was conducted and revealed a widening of the cervical cord, which was suggestive of an intramedullary tumor and/or syrinx.  In February 1987, the Veteran's treating physician wrote a statement, indicating that it was his opinion the Veteran's syrinx was present prior to the 1984 accident, and that the accident aggravated the syrinx, but it could not be determined, with any reasonable certainty, whether it was of traumatic or of congenital origin.  See February 1987 letter.  In June 1989, the Veteran was admitted to the hospital for a dorsal laminectomy with spinal cord exploration.  In July 1992, a magnetic resonance image (MRI) demonstrated an intrinsic spinal cord tumor in the mid cervical region and the Veteran underwent C5 through C7 laminectomy with resection of the tumor on July 1992.  

In March 2009, the Veteran was seen by the same private physician who removed his tumor in 1992.  The physician opined that based on the Veteran's symptoms, it was more likely than not that the accident in service caused the Veteran's syrinx, as trauma is a well-known cause of syringomyelia.  See March 2009 treatment note from Dr. N.  The physician also opined that while in the military, the Veteran most likely developed the ependymoma that caused to him have surgery and was responsible for his present neurological symptoms of leg and arm weakness.  

In April 2010, a VA physician indicated that the Veteran's records were reviewed, as well as the statements of the Veteran, his friends and other physicians.  Based on the information, the VA physician concurred with Dr. N., and opined that the Veteran's spinal cord tumor and syrinx began during his military service and that the motor vehicle accident that occurred during service caused the syrinx.  See April 2010 statement from Dr. L.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported the accident in 1973 and indicated that two to three days later he experienced neck and bilateral shoulder pain.  The Veteran asserted that two weeks after the accident he began experiencing diminished bilateral grip strength and left thumb pain.  The Veteran stated that his neck pain continued to increase and he underwent physical therapy for upper extremity pain and weakness and later received a diagnosis of syringomyelia of the lower cervical and upper thoracic cord.  After examination, the Veteran was diagnosed with a syringomyelia.  The examiner stated that the Veteran's service treatment records confirm his account of the accident in 1973; however, no sequelae of the accident were demonstrated during service.  Specifically, there were no documented complaints of weakness or numbness in the extremities or incontinence.  The examiner noted that records from Dr. C. were essentially inconclusive as to whether the Veteran's second accident after separation from service caused his syrinx, and that summary conclusion seemed to be that the accident may have aggravated a congenital syrinx.  The examiner stated there was no conclusive evidence that the Veteran's accident in 1973 caused his syringomyelia.  However, the examiner stated that he concurred with the opinions given by Dr. N. and Dr. L. that the first accident in service may have caused or aggravated a pre-existing syrinx, however, this opinion was noted to be speculative.  

The records contain additional post-service treatment records.  These document the Veteran's symptoms, diagnoses and resulting treatment for his syringomyelia; however, they do not provide any additional pertinent evidence regarding the etiology of the disorder.

C.  Analysis

Initially, the Board notes that the Veteran has a post-service diagnosis of a syringomyelia.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he was involved in a motor vehicle accident in 1973 and suffered neck, back and shoulder pain at that time.  The Veteran has testified that shortly after that accident, he began experiencing symptoms in his hands, including pain, numbness, and loss of dexterity.  Additionally, the Veteran's friends and family members have also submitted statements indicating that the Veteran suffered from a loss of dexterity post-service.  See multiple statements in January 2010, April 2010.  The Board notes that a layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his symptoms began after his accident during service and continued post-service.  Therefore, Shedden element (2), that an injury was incurred during service, is met.  

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's syringomyelia is due to his accident during service.  The Board acknowledges the March 2009 private opinion and the April 2010 VA physician's opinion that the Veteran's accident during service likely caused his spinal cord tumor and syrinx.  However, the Board also notes the June 2010 VA examiner's opinion that indicates there is no conclusive evidence that the Veteran's syringomyelia is due to his accident in service and that it may, in fact, be congenital; importantly, however, the June 2010 examiner also stated that he concurred with the two medical opinions provided by Dr. L. and Dr. N., that the first accident in service may indeed have caused or aggravated a pre-existing syrinx.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a syringomyelia with a spinal tumor.  The Veteran has a current diagnosis, a documented accident during service, and several medical opinions relate his current diagnosis to the accident that occurred during service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for a syringomyelia associated with a spinal tumor is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a syringomyelia associated with a spinal tumor; to this extent, the appeal is granted.

Entitlement to service connection for a syringomyelia associated with a spinal tumor is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


